Citation Nr: 1715402	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

In October 2016, the Veteran and his wife presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Veteran testified that he would be undergoing a hearing test the next day at Auburn Speech and Hearing Clinic.  On remand, the AOJ should undertake appropriate development to obtain the outstanding treatment records.

Upon VA examinations in January 2010 and March 2016, the VA examiners opined there was no change in the Veteran's hearing acuity when comparing his December 1983 enlistment examination results with testing performed upon the VA examinations, as no separation examination report was available.  However, following the October 2016 hearing before the Board, the Veteran submitted records of audiometric hearing tests performed by his employer between December 2001 and August 2016.  Further, the August 2016 private testing results indicate a worsening in the Veteran's hearing acuity of the right ear when compared to the testing results upon VA examination in March 2016.  On remand, the AOJ should afford the Veteran a new VA examination to determine if he currently has a hearing loss disability for VA purposes in the right ear, and to opine as to whether the Veteran's preexisting bilateral hearing loss was aggravated beyond its normal progression by his military service, with consideration of the employer testing results.

Finally, on remand the AOJ should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his bilateral hearing loss.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any testing performed at the Auburn Speech and Hearing Clinic.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Birmingham VA Medical Center dated from March 2016 to the present.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA audiological examination with an appropriate examiner to determine the nature and etiology of any bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Did the Veteran's preexisting left and/or right ear hearing loss undergo an increase in severity during the Veteran's active duty service?

The examiner should address the Veteran's contentions that he was not aware of any hearing loss at the time he entered service, he did not notice any hearing loss until he left the military, and that his continued exposure to loud noises due to his Military Occupational Specialty of Cannon Crewman made his hearing considerably worse over the time of his enlistment.

The examiner should address the hearing tests performed by the Veteran's employer from December 2001 to August 2016.

b) If the answer to (a) is yes for the left and/or right ear, was any increase in the preexisting left and/or right ear hearing loss clearly and unmistakably (i.e., undebatably) due the natural progression of the condition?

If the examiner finds the Veteran's left and/or right ear hearing loss was permanently worsened beyond normal progression (aggravated) by the Veteran's active duty service, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the left and/or right ear hearing loss.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

